Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
       Applicant's arguments “Remarks - 06/09/2022  - Applicant Arguments/Remarks Made in an Amendment” have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Status of Claims
This office action considers claims 1-11 pending for prosecution and are examined on their merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over El-Sharawy et al. (US 6171920 B1 – hereinafter El-Sharawy) in view of Ellis (US 20090250724 A1 – hereinafter Ellis).
	Regarding Claim 1, El-Sharawy teaches a bipolar transistor semiconductor device (see the entire document; Fig. 6; specifically, [0039]-[0046], and as cited below), comprising:

    PNG
    media_image1.png
    194
    537
    media_image1.png
    Greyscale

El-Sharawy – Fig. 6
a substrate layer (24; Fig. 6; “a silicon (Si) substrate 24” – C3 L48); 
a collector epitaxial layer (30) supported directly on the substrate layer (“a collector layer 26 is epitaxially grown on substrate 24” – C3 L55. Note: layers 26 and 30 are the same layer, 28 separates them. “FIG. 3 shows several independent diffusion areas formed in collector layer 26. A highly doped P-type conductivity isolation diffusion area 28 is made to surround a collector region 30” – C4 L2); 
a base region (34) is supported by a portion of the collector epitaxial layer (30), the base region being formed in the collector epitaxial layer (“A base region 34 is another diffusion area that is also formed within collector region 30” – C4 L15); and 
an emitter region (36 – “a first emitter layer 36” – C4 L63) supported by a portion of the base region (34). 
But, El-Sharawy as applied above does not expressly disclose wherein the emitter region comprises a polysilicon material.
However, it is well-known in the art to fabricate an emitter formed of a polysilicon material as is also taught by Ellis (Ellis “A polysilicon region of N-type is deposited on the top surface of the wafer and then etched to provide an emitter 18 as shown in FIG. 3g” – [0034]; “The emitter is formed of polycrystalline silicon (polysilicon) grown with in-situ doping – [0027]”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the emitter region comprises a polysilicon material as taught by Ellis into El-Sharawy.
An ordinary artisan would have been motivated to integrate Ellis structure into El-Sharawy structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate bipolar transistor with an emitter formed of well-known material polysilicon for its superior properties for an emitter as is well known.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over El-Sharawy in view of Ellis and in further view of Chuang et al., of record (US 20110220963 A1 – hereinafter Chuang).
Regarding Claim 2, the combination of El-Sharawy and Ellis teaches claim 1 from which claim 2 depends.
But, El-Sharawy does not expressly disclose wherein the substrate layer further comprises Silicon (Si) doped with at least one element from the group consisting of Antimony (Sb), Arsenic (As), and Phosphorus (P).
However, it is well known in the art, to appropriately dope a substrate including with at least one element from the group consisting of Antimony (Sb), Arsenic (As), and Phosphorus as is also taught by Chuang (Chuang [0014] – “the substrate 45 may be a silicon substrate that is doped with an N-type dopant such as phosphorous or arsenic (an N-type substrate) – Fig. 2A)”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a substrate with silicon doped with at least one element from the group consisting of phosphorous or arsenic as taught by Chuang into the combination of El-Sharawy and Ellis.
The ordinary artisan would have been motivated to integrate Chuang structure into the combination of El-Sharawy and Ellis structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a n-type substrate as is well known.
Regarding Claim 3, the combination of El-Sharawy and Ellis teaches claim 1 from which claim 3 depends. El-Sharawy also teaches the collector epitaxial layer further comprises Silicon (Si) doped with at least one element from the group consisting of Arsenic (As) and Phosphorus (P) (El-Sharawy – “Collector layer 26 is a lightly doped N-type conductivity. Phosphorous, antimony or arsenic N-type dopants are used through conventional techniques” – C3 L57).
But, El-Sharawy does not expressly disclose wherein the substrate layer comprises Silicon (Si) doped with at least one element from the group consisting of Arsenic (As) and Phosphorus (P).
However, it is well known in the art to form a substrate with silicon doped with at least one element from the group consisting of Antimony (Sb), Arsenic (As), and Phosphorus as is also taught by Chuang (Chuang [0014] – “the substrate 45 may be a silicon substrate that is doped with an N-type dopant such as phosphorous or arsenic (an N-type substrate) – Fig. 2A)”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a substrate with silicon doped with at least one element from the group consisting of phosphorous or arsenic as taught by Chuang into the combination of El-Sharawy and Ellis.
The ordinary artisan would have been motivated to integrate Chuang structure into the combination of El-Sharawy and Ellis structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a n-type substrate as is well known.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over El-Sharawy in view of Ellis and in further view of Sun et al., of record (US 5966618 A – hereinafter Sun).
Regarding Claim 4, the combination of El-Sharawy and Ellis teaches claim 1 from which claim 4 depends.
But, the combination does not expressly disclose wherein the base region further comprises Silicon (Si) doped with Boron (B).
However, it is well known in the art to form base region comprising Silicon (Si) doped with Boron (B) as is also taught by Sun (Sun “Base 114 is preferably silicon (Si) and can be doped with phosphorous for N-type wells or boron for P-type wells” – C5 L14-16, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of base region comprising Silicon (Si) doped with Boron (B) as is also taught by Sun into the combination of the combination of El-Sharawy and Ellis.
The ordinary artisan would have been motivated to integrate Sun structure into the combination of El-Sharawy and Ellis structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a p-type base as is well known.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over El-Sharawy in view of Ellis and in further view of Kuo et al., of record (US 20120056305 A1 – hereinafter Kuo) and Ghosh et al., of record (“An Arsenic Emitter Structure for High-Performance Silicon Transistors” - https://ieeexplore.ieee.org/abstract/document/5391508; - hereinafter Ghosh).
Regarding Claim 5, the combination of El-Sharawy and Ellis teaches claim 1 from which claim 5 depends. Ellis teaches emitter region comprising polysilicon (Ellis “A polysilicon region of N-type is deposited on the top surface of the wafer and then etched to provide an emitter 18 as shown in FIG. 3g” – [0034]; “The emitter is formed of polycrystalline silicon (polysilicon) grown with in-situ doping – [0027]”).
But, the combination does not expressly disclose wherein the emitter region doped with Arsenic (As).  
However, Kuo states in [0022] the emitter layer maybe doped and [0011] states “n-type dopants, such as phosphorus or arsenic”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Arsenic as taught by Kuo to dope the emitter.
The ordinary artisan would have been motivated to use boron as a arsenic to make the base layer n-type semiconductor as is widely known in the art since Arsenic-doped emitters have been shown to produce high performance in bipolar silicon transistors (see Abstract of Ghosh).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over El-Sharawy in view of Ellis and Kuo and in further view of Crabbe et al., of record (“73-GHz self-aligned SiGe-base bipolar transistors with phosphorus-doped polysilicon emitters” - https://ieeexplore.ieee.org/abstract/document/145046; - hereinafter Crabbe).
Regarding Claim 6, the combination of El-Sharawy and Ellis teaches claim 1 from which claim 6 depends. Ellis teaches emitter region comprising polysilicon (Ellis “A polysilicon region of N-type is deposited on the top surface of the wafer and then etched to provide an emitter 18 as shown in FIG. 3g” – [0034]; “The emitter is formed of polycrystalline silicon (polysilicon) grown with in-situ doping – [0027]”).
But, the combination does not expressly disclose
But, the combination does not expressly disclose wherein the emitter is doped with Phosphorus (P).
However, Kuo states in [0022] the emitter layer maybe doped and [0011] states “n-type dopants, such as phosphorus or arsenic”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Phosphorus (P) as taught by Kuo to characterize semiconductors as desired.
The ordinary artisan would have been motivated to use Phosphorous to make the base layer n-type semiconductor as is widely known in the art since phosphorous doped emitter provides a low thermal cycles that results in extremely, narrow basewidths and preservation of lightly doped spacers in both the emitter-base and base-collector junctions for improved breakdown (see Abstract of Crabbe).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over El-Sharawy in view of Ellis and in further view of Mori et al., of record (US 5912479 A – hereinafter Mori).
Regarding Claim 7, the combination of El-Sharawy and Ellis teaches claim 1 from which claim 7 depends.
But, the combination does not expressly disclose the device comprising a layer of Titanium (Ti) and/or Aluminium (Al), wherein the layer of Titanium (Ti) and/or Aluminium (Al) is supported by the collector epitaxial layer, the base region and the emitter region.
However, in a related art, Mori teaches a metal electrode formed of aluminum-silicon which is patterned to form a metal electrode 181 connected to the base electrode 129, a metal electrode 182 connected to the emitter electrode 161, a metal electrode 183 connected to the collector contact region 109 (Mori Fig. 7H; C3 L16-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, forming a layer of aluminum-silicon that is supported by the collector, base and emitter region as taught by Mori into the combination of El-Sharawy and Ellis structure.
The ordinary artisan would have been motivated to use a layer of aluminum-silicon that is supported by the collector, base and emitter region as taught by Mori in the manner set forth above for, at least, this integration will provide a conductor to route signals from the emitter, base and collector to the outside world since aluminum is widely known in the art to be highly conductive, thereby promoting fast signal transmission.
Regarding Claim 8, the combination of El-Sharawy, Ellis and Mori teaches claim 7 from which claim 8 depends.
But, El-Sharawy does not expressly disclose wherein the Titanium and/or Aluminium layer further comprises AISi and/or AISiCu.  
However, Mori teaches wherein the Titanium and/or Aluminium layer further comprises AlSi and/or AlSiCu (Mori – “aluminum-silicon (Al--Si)” – C3 L16-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, forming Titanium and/or Aluminium layer further comprises AlSi and/or AlSiCu as taught by Mori into El-Sharawy, Ellis structure.
The ordinary artisan would have been motivated to use a layer of aluminum-silicon that is supported by the collector, base and emitter region as taught by Mori in the manner set forth above for, at least, this integration will provide a conductor to route signals from the emitter, base and collector to the outside world since aluminum is widely known in the art to be highly conductive, thereby promoting fast signal transmission.
Regarding Claim 9, the combination of El-Sharawy, Ellis teaches claim 1 from which claim 9 depends.
But, El-Sharawy does not expressly disclose a layer of AISi, wherein the layer of AISi is supported by the collector epitaxial layer, the base region and the emitter region.  
However, in a related art, Mori teaches a metal electrode formed of aluminum-silicon which is patterned to form a metal electrode 181 connected to the base electrode 129, a metal electrode 182 connected to the emitter electrode 161, a metal electrode 183 connected to the collector contact region 109 (Mori Fig. 7H; C3 L16-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, forming a layer of aluminum-silicon that is supported by the collector, base and emitter region as taught by Mori into the combination of El-Sharawy and Ellis structure.
The ordinary artisan would have been motivated to use a layer of aluminum-silicon that is supported by the collector, base and emitter region as taught by Mori in the manner set forth above for, at least, this integration will provide a conductor to route signals from the emitter, base and collector to the outside world since aluminum is widely known in the art to be highly conductive, thereby promoting fast signal transmission.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over El-Sharawy in view of Ellis and in further view of Liu et al., of record (US 20070176254 A1 – hereinafter Liu).
Regarding Claim 10, the combination of El-Sharawy, Ellis teaches claim 1 from which claim 10 depends.
But, the combination does not expressly disclose a layer of AISiCu, wherein the layer of AISiCu is supported by the collector epitaxial layer, the base region and the emitter region.  
In a related art, Liu teaches “The fourth metal deposited to contact the collector contact, the base contact and the emitter contact can be selected from the group of PtSi, TiW and AlSiCu” (Fig. 2; [0026]. Note that the fourth metal layer is not labeled in the figure. But, since it is deposited after the formation of the base, emitter and collector, so the fourth layer is supported by the base, emitter and collector).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the fourth metal deposited to contact the collector contact, the base contact and the emitter contact can be selected from the group of PtSi, TiW and AlSiCu as taught by Liu into the combination of El-Sharawy, Ellis structure.
The ordinary artisan would have been motivated to forming of the fourth metal deposited to contact the collector contact, the base contact and the emitter contact can be selected from the group of PtSi, TiW and AlSiCu as taught by Liu in the manner set forth above for, at least, this integration “can improve the performance of the Schottkey diode in the poly emitter bipolar structures” – Liu [0026]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over El-Sharawy in view of Ellis and in further view of Krischke et al., of record (US 20160071972 A1 – hereinafter Krischke).
Regarding Claim 11, the combination of El-Sharawy, Ellis teaches claim 1 from which claim 11 depends.
But, the combination does not expressly disclose a back metal stack for assembly.
However, it is well-known in the art to use a back metal stack for various purposes including connecting a bipolar transistor to the outside world as is also taught by Krischke (Krischke stack of wiring layers 33, 34, 35 on top of a bipolar transistor – Fig. 3 in view of Fig. 2; [0026]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a stack of wiring layers on top off a bipolar transistor as taught by Krischke into the combination of El-Sharawy, Ellis structure.
The ordinary artisan would have been motivated to integrate Krischke into the combination of El-Sharawy, Ellis structure in the manner set forth above for, at least, this integration will allow the routing of signals from within the bipolar transistor to the outside world (Krischke “On top of the wiring layers 33, 34 a comparably thick metal layer is disposed as contact layer 35, which forms a contact pad for contacting a power electrode” – [0026]) as is widely known in the art.
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898